      1:19-cv-03533-JD-SVH   Date Filed 03/26/21    Entry Number 124   Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Joshua Lee Phillips,                  )        C/A No.: 1:19-3533-JD-SVH
                                          )
                     Plaintiff,           )
                                          )
         vs.                              )
                                          )
    Officer Thomas Pattman; Officer       )
    Landry; Officer Cummings; Nurse       )              REPORT AND
    Birchmoore; Nurse White; Mental       )           RECOMMENDATION
    Health Counselor Harris; Warden       )
    Michael Stephan; Deputy Warden        )
    Brandi Lathan; and Mental Health      )
    Doctor Taresa Torres,                 )
                                          )
                     Defendants.          )
                                          )

          Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On January 15,

2021, Defendants 1 filed motions for summary judgment. [ECF Nos. 112–114].

As Plaintiff is proceeding pro se, the court entered an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the

importance of the motions and of the need for him to file an adequate

response(s) by February 17, 2021. [ECF No. 115]. Plaintiff was specifically


1 The only defendant who has not filed a motion for summary judgment is
Nurse White, whom Plaintiff has not properly served and who has not
appeared in this action. Plaintiff was advised by order dated January 14,
2020, unserved defendants may be dismissed as parties if they are not timely
served. [ECF No. 13]. After two attempts, Plaintiff has failed to serve White,
and the undersigned recommends she be dismissed.
   1:19-cv-03533-JD-SVH     Date Filed 03/26/21   Entry Number 124   Page 2 of 3




advised that if he failed to respond adequately, the motions may be granted.

Notwithstanding the specific warning and instructions set forth in the court’s

Roseboro order, Plaintiff has failed to respond to Defendants’ motions.

      On February 23, 2021, the court ordered Plaintiff to advise by March 9,

2021, whether he wished to continue with the case. [ECF No. 119]. On

February 24, 2021, the court receiving a mailing from Plaintiff requesting an

extension of time. [ECF No. 121]. The court further extended Plaintiff’s

deadline to respond to the motions until March 22, 2021. [ECF Nos. 122].

Plaintiff has filed no response. As such, it appears to the court that he does

not oppose the motions and wishes to abandon this action. Based on the

foregoing, the undersigned recommends this action be dismissed with

prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO RECOMMENDED.


March 26, 2021                               Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge

 The parties are directed to note the important information in the attached
   “Notice of Right to File Objections to Report and Recommendation.”
  1:19-cv-03533-JD-SVH     Date Filed 03/26/21   Entry Number 124   Page 3 of 3




      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to
Federal Rule of Civil Procedure 5 may be accomplished by mailing objections
to:

                           Robin L. Blume, Clerk
                        United States District Court
                            901 Richland Street
                       Columbia, South Carolina 29201

      Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. §
636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d
841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).
